Harwell, J.
Charlie Chance was indicted for rape upon his fourteen-year-old daughter, Lela Chance, and was convicted' of assault with' intent to rape. Her testimony was sufficient to authorize the verdict. Other witnesses testified that she came to them and made complaint of her father^ treatment, and a physician testified on behalf of the State as to her condition. The exceptions relate, only to the sufficiency of the evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and BloodwortTi, J., concur.